Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 05, 2019

The Court of Appeals hereby passes the following order:

A19D0549. RICK MASON v. CITIZENS TRUST BANK.

       On August 29, 2018, the trial court granted Citizen Trust Bank’s motion to set
aside the default judgment in this garnishment action, ruling that the garnishment was

invalid and relieving the Bank from all liability. The parties filed cross-motions,
seeking disbursement of the funds paid into the registry of the court by the Bank. On

April 24, 2019, the trial court entered an order denying plaintiff Rick Mason’s motion
and granting the Bank’s motion, which ordered payment of the funds to the Bank. A

Final Order of Dismissal was entered on June 7, 2019, which referenced the ruling
on the cross-motions and noted that there were no further issues pending. On July

8, 2019, Mason filed his application for discretionary appeal, challenging the findings
made in order the on the cross-motions to disburse. However, we lack jurisdiction.

       An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). In a garnishment case, where the court orders funds paid into the
court to be distributed, “thus effectively foreclosing any further action by [the

plaintiff] in the trial court. . . , we hold that the cause is no longer pending in the court
below.” Perry v. Freeman, 163 Ga. App. 186, 187 (1) (293 SE2d 381) (1982). See
also Georgia Farm Buildings, Inc. v. Willard, 169 Ga. App. 394, 395 (1) (313 SE2d
394) (1984) (where an order “contains a command that funds be paid to the garnishee,
the judgment is final since it leaves the parties with no further recourse in the trial

court.”) (punctuation omitted). Here, Mason filed his application 75 days after the
trial court order disbursing funds. We lack jurisdiction to consider an untimely

application. See Hill, supra. Accordingly, the application is hereby DISMISSED.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/05/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.